DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 11/21/2022, with a request for continued examination filed 11/21/2022.
Claims 1-7, 10-18, and 21-41 are pending.
Claims 28, 31, 33, and 36 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/21/2022.




Response to Arguments

Applicant’s arguments, filed 11/21/2022, have been fully considered but are moot in view of the new grounds of rejection. The indicated allowability of claims 1-7, 10-18, and 21-41 is withdrawn in view of the reconsidered reference WIPO Patent Publication No. WO2015/171886 to Brown, in view of non-patent literature “CN Office Action dated September 05, 2022, in Application No. CN201780039437.8 with English translation [VIEWPO96CN]” (16 pgs.) provided in the IDS dated 11/21/2022. Rejections based on the newly cited reference(s) follow.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 12-14, 21, 22, 24-28, 32, 33, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0271812 to Brown et al., (hereinafter Brown), in view of WIPO Patent Publication No. WO 2015/171886 to Brown (hereinafter Brown WO).


Regarding claim 1, Brown teaches a method of controlling tint of a tintable window in a building (see P6, Brown), the method comprising: 
(a) defining one or more threshold values of one or more environmental conditions for a defined time period (Threshold defined across a period such as a 24 hours,  see P100, P99, P11, Fig. 10, Brown); 
if one or more input readings during taken the defined time period of the one or more environmental conditions cross one or two of the one or more threshold values (Measured reading crossing threshold, see P100, Fig. 10, P11, Brown), (I) transitioning tint of the tintable window (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown) and then (II) starting a lockout period during which there is no transitioning of the tintable window (A transition control based on environmental based threshold is suspended (i.e. “locked out”). A “lockout” period is being interpreted as any time interval where environmental based control is suspended or not considered, or a tint is maintained for a time, see P138, Brown.);

Brown does not explicitly teach (c) after the current lockout period, transitioning to, or holding at, a tint state determined in part using a statistical assessment of one or more input readings taken during the current lockout period.
However, Brown WO from the same or similar field of tint based control, teaches (c) after the current lockout period (After a timer expires, wherein a tint level is maintained during the timer period. The timer period is interpreted as a current lockout period, see P253, P257, P238-258, Figs. 25A, 26A and 26B, Brown WO), transitioning to, or holding at, a tint state determined in part using a statistical assessment of one or more input readings taken during the current lockout period (A tint state is held at or transitioned to at the end of a timer based at least on averaged (i.e. statistical) values of sensor readings taken in a sliding time window that is updated during the timer period, as seen from first portion of the flow chart of Figure 25A and Box car filter, see P242, P252, P257, Figs. 25A, 26A, and 26B, P242-258, Brown WO).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating a statistical assessment that at least in part uses readings from a specified time period, as taught by Brown WO.  
One of ordinary skill in the art would have been motivated to do this modification in order to better select a suitable end tint state and better limit bouncing between tint states of rapidly changing conditions by using an statistical based sliding time filter that averages or otherwise makes a calculated statistical tendency of a number of contiguous sensor readings close to a time period where a tint state is to be determined (see P239-240, P242, Brown WO).

Regarding claim 3, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein (A) one threshold value is defined if the defined time period is in a tail regime (A threshold in a tail section, see Fig. 10, Brown) and (B) two threshold values are defined if the defined time period is determined to be in a daytime regime (Two thresholds during sun light (i.e. daytime), see Fig. 10, P102, P100, P, Brown). 


Regarding claim 10, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches receiving an override tint state (Override tint command, see P138, Brown); and sending an override tint command to transition the tintable window to the override tint state (A tint state command is used under override, see P138, Brown).

Claim 12 is rejected on the same grounds as claim 1, and paras 68, 78 Brown for PWM modulator.
Claim 14 is rejected on the same grounds as claim 3.
Claim 21 is rejected on the same grounds as claim 9.
Claim 22 is rejected on the same grounds as claim 10.


Regarding claim 24, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches a tint state (for shading) (tint states, see P62, P64, P100, Brown);
Brown WO further teaches determining one or more tint states using one or more input readings taken during a lockout period (Tint state determined using updated readings during a timer period where a tint state is maintained, see P242, P252, P257, Figs. 25A, 26A, and 26B, P242-258, Brown WO); and calculating a tint state for application after the lockout period based in part on the one or more tint states determined (A tint state is held at or transitioned to at the end of a timer based at on module tint states, see P242,p256, P252, P257, Figs. 25A, 26A, and 26B, P242-258, Brown WO).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating a readings from a specified time period, as taught by Brown WO.  
One of ordinary skill in the art would have been motivated to do this modification in order to better select a suitable end tint state and better limit bouncing between tint states of rapidly changing conditions by using an statistical based sliding time filter that averages or otherwise makes a calculated statistical tendency of a number of contiguous sensor readings close to a time period where a tint state is to be determined (see P239-240, P242, Brown WO).
 


Regarding claim 25, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown WO further teaches wherein one or more input readings taken during a lockout period comprise an indication of a cloud condition (Readings that are taken during a timer period where a tint state is maintained, are indicative of a cloud condition see P246, Figs. 26A, 26B, Brown WO).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating light conditions, as taught by Brown WO.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine the intensity of light so as to be able to properly adjust a level of tint based on current or anticipated lighting conditions that affected by such environmental conditions such as clouds (see P246, Figs. 26A, 26B, Brown WO). 

Regarding claim 38, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown WO further teaches wherein a statistical assessment is (i) a straight average, (ii) a mean, or (iii) a weighted average of multiple input readings taken during a current lockout period  (Averaged and mean calculations of readings taken in a sliding time window that is updated during the timer period, as seen from first portion of the flow chart of Figure 25A and Box car filter, see P242, P252, P257, Figs. 25A, 26A, and 26B, P242-258, Brown WO).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating statistical averages or mean assessments that at least in part uses readings from a specified time period, as taught by Brown WO.  
One of ordinary skill in the art would have been motivated to do this modification in order to better select a suitable end tint state and better limit bouncing between tint states of rapidly changing conditions by using known statistical methods to use sliding time filter that averages or otherwise makes a calculated statistical tendency of a number of contiguous sensor readings close to a time period where a tint state is to be determined (see P239-240, P242, Brown WO).


Claim 26 is rejected on the same grounds as claim 24.
Claim 27 is rejected on the same grounds as claim 25.
Claim 28 is rejected on the same grounds as claim 1
Claim 32 is rejected on the same grounds as claim 25.
Claim 33 is rejected on the same grounds as claim 1
Claim 37 is rejected on the same grounds as claim 25.
Claim 39 is rejected on the same grounds as claim 38.
Claim 40 is rejected on the same grounds as claim 38.
Claim 41 is rejected on the same grounds as claim 38.


Claims 2, 13, 29, and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Brown WO, in further view of US Patent Publication No. 2014/0262057 to Chambers et al., (hereinafter Chambers), and in further view of “Building a cloud sensor” Farnham Astronomical Society, April 15, 2013, by Campbell-Burns (https://www.farnham-as.co.uk/2013/04/building-a-cloud-sensor/), 8 pg PDF printout (hereinafter Campbell).

Regarding claim 2, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein one or more input readings taken during a defined time period and/or one or more input readings taken during a lockout period comprise visible light photosensor readings (Photosensor used to take readings during some time, see P100, Brown). 
Brown does not explicitly teach weather feed data
However, Chamber from the same or similar field of control windows and control of natural entering a space teaches weather feed data (Online meteorological data, see P86, Chambers)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating meteorological data, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine current light intensity or lack therof (see P86, Chambers). 

Brown does not explicitly teach infrared sensor readings.
However Campbell, from the same or similar area of sky condition detection, teaches infrared readings (Infrared sensor obtains infrared readings, see Pg. 2, “How to measure sky temperature and ambient temperature,” Campbell).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating infrared readings, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to continuously determine cloud cover (see Pg 2, Chambers). 


Claim 13 is rejected on the same grounds as claim 2.
Claim 29 is rejected on the same grounds as claim 2.
Claim 34 is rejected on the same grounds as claim 2.


Claims 4, 5, 15, 16, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Brown WO, and in further view of US Patent Publication No. 2014/0300945 to Parker (hereinafter Parker).


Regarding claim 4, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach wherein one or more threshold values are defined based on whether a defined time period is in (A) a tail regime between sunrise and a first offset after sunrise or (B) in a daytime regime between sunset and a second offset before sunset. 
However, Parker from the same or similar field of tint control windows, teaches wherein one or more threshold values are defined based on whether a defined time period is in a tail regime between sunrise and a first offset after sunrise or in a daytime regime between sunset and a second offset before sunset (A threshold at an offset of a defined time, such as about or around sunrise or sunset, see P52, P61, P57, P56, P52, P49, Parker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating thresholds at specified times, as taught by Parker.  
One of ordinary skill in the art would have been motivated to do this modification in order to help mitigate thermal shock to a window at known times of rapid thermal change (see P61, P57, P52, Parker). 


Regarding claim 5, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach determining whether a defined time period is in a tail regime by evaluating input readings over a defined time period, wherein one or more threshold values are defined based on whether the defined time period is in the tail regime. 
However, Parker from the same or similar field of tint control windows, teaches determining whether a defined time period is in a tail regime by evaluating input readings over a defined time period, wherein one or more threshold values are defined based on whether the defined time period is in the tail regime (A “tail regime” such as sunset or sunrise can be determined by a change in flux, which is a large change in the irradiance, and thus a slope, and leads to a trigger threshold, see P59, P61, P51, Parker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating consideration of changes in a condition, as taught by Parker.  
One of ordinary skill in the art would have been motivated to do this modification in order to trigger a desired tint response at particular moments that help mitigate thermal shock to a window at times of rapid thermal change (see P61, P57, P52, Parker). 


Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 5.
Claim 30 is rejected on the same grounds as claim 4.
Claim 35 is rejected on the same grounds as claim 4.


Claims 6, 7, 11, 17, 18, 23, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Brown WO, and in further view of US Patent Publication No. 2014/0236323 to Brown et al., (hereinafter Brown ‘323).

Regarding claim 6, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein transitioning tint of a tintable window comprises transitioning from a first tint state to a second tint state (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown);
determining a second tint state using a first logic or second logic if at least one of one or more input readings taken during a defined time period is above an uppermost of one or more threshold values (A tint state is transitioned from a first state to a determined second tint state when a reading passes above an uppermost threshold 1005, see P100; Fig. 10, Brown); and determining a second tint state using another logic if at least one of one or more input readings taken during a defined time period is below an uppermost of one or more threshold values (A tint state is transitioned from a first state to a determined second tint state when a reading is below an uppermost threshold 1005, see Fig. 10, P100, Brown)
Brown implies “modules” since the tint transitions are separate functions, but Brown does not explicitly use the term “module.”
However, Brown ‘323 from the same or similar field of tint control windows, mentions “modules” (A “module A” and/or “module B, and “module C” are used to change a tint state from a first to a second determined tint state, see Fig. 8, P98, P94-97, Brown ‘323).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating “modules”, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to separate distinct control functions into separate logically distinct components for the purpose of compartmentalizing logic (see P90-92, 98, Brown ‘323). 

Regarding claim 7, the combination of Brown, Brown WO, and Brown ‘323 teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein transitioning tint of a tintable window comprises transitioning from a first tint state to a second tint state (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown);
Brown ‘323 further teaches wherein determining the second tint state based based in part on: (A) a calculated penetration depth and space type of a room in which a tintable window is disposed (A “module A” determines tint level of a window based on penetration depth and space type, see P94, Brown ‘323); 
(B) a calculated solar irradiance through a tintable window under clear sky conditions (A “module B” determines tint level of a window based irradiance through a window under clear sky conditions, see P96, Brown ‘323); 
and/or (C) one or more conditions outside the building (A “module C” determines tint level of a window based on real-time external conditions, see P97, Brown ‘323). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating “modules” with specific functions, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to better control tint levels to avoid direct sunlight or glare hitting an occupant, and to provide further benefits of energy savings (see P113, P90-98, Brown ‘323). 


Regarding claim 11, the combination of Brown and Brown WO teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach wherein an override tint state is received from a wall switch or a mobile device. 
However, Brown ‘323 from the same or similar field of tint control windows, teaches wherein an override tint state is received from a wall switch or a mobile device (Override via wall switch or remote device, see P110, P193, Brown, ‘323).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating overriding of a tint state from a specified means, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient means at the hand of a user, so as to allow a user to override an automated setting to a user preferred state (see P110, Brown ‘323). 

Claim 17 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.
Claim 23 is rejected on the same grounds as claim 11.
Claim 31 is rejected on the same grounds as claim 7 and Fig. 11, p30, p70 of Brown for a tintable window disposed in a building.
Claim 36 is rejected on the same grounds as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117